 



Exhibit 10.2
SECOND AMENDED AND RESTATED
NOBLE CORPORATION
1992 NONQUALIFIED STOCK OPTION AND SHARE PLAN
FOR NON-EMPLOYEE DIRECTORS
RECITALS
     WHEREAS, Noble Drilling Corporation, a Delaware corporation
(“Noble-Delaware”), established on December 17, 1992 the Noble Drilling
Corporation 1992 Nonqualified Stock Option Plan for Non-Employee Directors;
     WHEREAS, Noble Corporation, a Cayman Islands exempted company limited by
shares (the “Company”), assumed such plan in connection with the corporate
restructuring of Noble-Delaware and amended and restated such plan as of
February 4, 2005 (as amended and restated through such date, the “Original
Plan”);
     WHEREAS, it is the purpose of the Original Plan to promote the interests of
the Company and its members by attracting, retaining and stimulating the
performance of qualified non-employee directors by giving them the opportunity
to acquire a proprietary interest in the Company and an increased personal
interest in its continued success and progress;
     WHEREAS, pursuant to the provisions of Section 6.01, the Board of Directors
of the Company may amend the Original Plan; and
     WHEREAS, the Board of Directors of the Company has determined that it is
advisable to amend and restate the Original Plan and that such amendment and
restatement of the Original Plan is appropriate and in the best interests of the
Company and its members;
     NOW, THEREFORE, the Company does hereby amend and restate the Original Plan
as follows:
ARTICLE I
GENERAL
     1.01 Definitions. As used herein the following terms shall have the
following meanings:
     (a) “Award Date” means the date selected by the Board for annual awards
pursuant to this Plan, or if no such date is selected by the Board, the date on
which the Board action approving any such awards is taken.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Code” means the United States Internal Revenue Code of 1986, as
amended.
     (d) “Company” means Noble Corporation, a Cayman Islands exempted company
limited by shares, and its successors.
     (e) “Director” means a member of the Board and does not include any person
named as a director emeritus pursuant to the articles of association of the
Company.
     (f) “Effective Date” means October 25, 2007, the date of adoption of the
Plan by the Board.
     (g) “Employee” means any employee of the Company or any parent or
subsidiary corporation of the Company within the meaning of Sections 424(e) and
(f) of the Code.
     (h) “Fair Market Value” means (1) the average of the closing sales prices
of the Ordinary Shares for the 10 business days immediately preceding the date
in question, as reported on a national

 



--------------------------------------------------------------------------------



 



securities exchange (if the Ordinary Shares are listed for trading on such
exchange), or (2) if the Ordinary Shares are not listed for trading on a
national securities exchange or any similar system then in use, then the average
of the mean between the bid and asked prices of the Ordinary Shares for the 10
business days immediately preceding the date in question, as reported by the
National Association of Securities Dealers, Inc. Such closing sales prices shall
be appropriately adjusted to take into account any share dividend, split or
combination with respect to the Ordinary Shares that occurs within such 10
business day period.
     (i) “Immediate Family Members” means the spouse, former spouse, children
(including stepchildren) or grandchildren of an individual.
     (j) “Initial Award” shall have the meaning assigned to such term in
Section 4.01 hereof.
     (k) “Non-Employee Director” shall mean an individual who (1) is now, or
hereafter becomes, a Director by virtue of an election (a) by the members of the
Company, or (b) to the extent permitted under applicable law and the articles of
association of the Company, by the Board for the purpose of filling a vacancy on
the Board resulting from the death, disability, resignation, removal or
retirement of a Director or from an increase in the number of persons
constituting the entire Board, (2) is neither an Employee nor an officer of the
Company (i.e., an individual elected or appointed by the Board or chosen in such
other manner as may be prescribed in the articles of association of the Company
to serve as such) and (3) has not elected to decline to participate in the Plan
with respect to a particular Option or award of Restricted Shares pursuant to
Section 1.03 hereof.
     (l) “Option” means any option to purchase Ordinary Shares granted pursuant
to the Plan.
     (m) “Optionee” means a Non-Employee Director who has been granted an
Option.
     (n) “Option Period” shall have the meaning assigned to such term in
Section 3.02(d) hereof.
     (o) “Ordinary Shares” means the Ordinary Shares, par value US$0.10 per
share, of the Company.
     (p) “Plan” shall mean this Second Amended and Restated Noble Corporation
1992 Nonqualified Stock Option and Share Plan for Non-Employee Directors, as it
may be amended from time to time.
     (q) “Restricted Shares” means (i) for periods prior to the Effective Date,
Ordinary Shares issued or transferred with restrictions pursuant to Section 4.02
hereof and (ii) for periods on or after the Effective Date, Ordinary Shares
issued or transferred with such restrictions as the Board may determine.
     (r) “Vesting Period” shall have the meaning assigned to such term in
Section 4.02(b) hereof.
     1.02 Options. The Options shall be options that are not qualified as
“incentive stock options” under Section 422 of the Code.
     1.03 Election to Not Participate in Awards. A Director otherwise eligible
to participate in the Plan may elect to decline to accept any award of Ordinary
Shares or Restricted Shares by giving notice thereof to the Company, or in the
case of an award of Restricted Shares, by refusing to execute a restricted share
agreement relating to such award.
ARTICLE II
ADMINISTRATION
     The Plan shall be administered by the Board. The Board shall have no
authority, discretion or power to select the Non-Employee Directors who will
receive awards of Ordinary Shares or Restricted Shares but shall have the
authority to set the number of Ordinary Shares or Restricted Shares covered by
each award subject to the express

2



--------------------------------------------------------------------------------



 



provisions of the Plan. The Board shall administer the Plan subject to the
express provisions hereof, including Section 6.01.
     Subject to the foregoing limitations, the Board shall have authority and
power to adopt such rules and regulations and to take such action as it shall
consider necessary or advisable for the administration of the Plan, and to
construe, interpret and administer the Plan. The decisions of the Board relating
to the Plan shall be final and binding upon the Company, the Non-Employee
Directors, the Optionees, the holders of Ordinary Shares or Restricted Shares
and all other persons. No member of the Board shall incur any liability by
reason of any action or determination made in good faith with respect to the
Plan or any share option agreement or restricted share agreement entered into
pursuant to the Plan.
ARTICLE III
OPTIONS
     3.01 Participation. No Options shall be granted pursuant to this Plan from
and after the Effective Date. Each Non-Employee Director who has been granted
Options prior to the Effective Date shall continue to hold such Options on the
terms and conditions described herein and in the share option agreement
evidencing such Options.
     3.02 Share Option Agreements. Each Option is evidenced by a written share
option agreement, which agreement was entered into by the Company and the
Non-Employee Director to whom the Option was granted. Each such agreement
includes, incorporates or conforms to the following terms and conditions, and
such other terms and conditions not inconsistent therewith or with the terms and
conditions of this Plan as the agreement provides:
     (a) [Reserved]
     (b) [Reserved]
     (c) Price. The exercise price under each Option shall be the Fair Market
Value per Ordinary Share on the Award Date of such Option.
     (d) Option Period. Each Option shall be exercisable from time to time over
a period (i) commencing upon the earlier of (A) the date that is one year
following the Award Date of such Option and (B) the day immediately prior to the
date of the next annual general meeting of members occurring following such
Award Date, provided that the date of such annual general meeting of members is
at least 355 days after such Award Date, and (ii) ending upon the expiration of
ten years from such Award Date (the “Option Period”), unless terminated sooner
pursuant to the provisions described in Section 3.02(e) below.
     (e) Termination of Services, Death, Etc. Each share option agreement shall
provide as follows with respect to the exercise of the Option evidenced thereby
in the event that the Optionee ceases to be a Director for the reasons described
in this Section 3.02(e):
     (i) If the Optionee ceases to be a Director on account of such Optionee’s
(a) fraud or intentional misrepresentation, or (b) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
direct or indirect majority-owned subsidiary of the Company, then the Option
shall automatically terminate and be of no further force or effect as of the
date the Optionee ceases to be a Director;
     (ii) If the Optionee shall die during the Option Period while a Director
(or during the additional five-year period provided by paragraph (iii) of this
Section 3.02(e)), the Option may be exercised, to the extent that the Optionee
was entitled to exercise it at the date of the Optionee’s death, within five
years after such death (if otherwise within the Option Period), but not
thereafter, by the executor or administrator of the estate of such Optionee, or
by the person or persons who shall have acquired the Option directly from the
Optionee by bequest or inheritance; or

3



--------------------------------------------------------------------------------



 



     (iii) If an Optionee ceases to be a Director for any reason (other than the
circumstances specified in paragraphs (i) and (ii) of this Section 3.02(e))
within the Option Period, the Option may be exercised, to the extent the
Optionee was able to do so at the date of termination of the directorship,
within five years after such termination (if otherwise within the Option
Period), but not thereafter.
     (f) Transferability. No Option shall be transferable, other than by will or
the laws of descent and distribution, or the rules thereunder, or pursuant to a
qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, and may be
exercised during the life of the Optionee only by the Optionee, except as
otherwise provided herein below. Notwithstanding the foregoing, all or a portion
of the Options granted to an Optionee may be transferred by such Optionee (i) by
gift to the Immediate Family Members of such Optionee, partnerships whose only
partners are such Optionee or the Immediate Family Members of such Optionee,
limited liability companies whose only shareholders or members are such Optionee
or the Immediate Family Members of such Optionee, and trusts established solely
for the benefit of such Optionee or the Immediate Family Members of such
Optionee, or (ii) to any other persons or entities in the discretion of the
Board; provided, that subsequent transfers of transferred Options shall be
prohibited except those in accordance with this Section (by will or the laws of
descent and distribution). Following transfer, any such Options shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer; provided, that for purposes of the Plan and any share option
agreement under the Plan, the term “Optionee” shall be deemed to refer to the
transferee. The events of any termination of association set forth in
Section 3.02(e) of the Plan and in the share option agreement shall continue to
be applied with respect to the original Optionee, following which the
transferred Options shall be exercisable by the transferee only to the extent,
and for the periods, specified in Section 3.02(e) of the Plan and in the share
option agreement.
     (g) Agreement to Continue in Service. Each Optionee shall agree to remain
in the service of the Company, at the pleasure of the Company’s members, for a
continuous period extending at least through the earlier of (i) the date that is
one year following the Award Date of the Option and (ii) the day immediately
prior to the date of the next annual general meeting of members occurring
following such Award Date, at the retainer rate and fee schedule then in effect
or at such changed rate or schedule as the Company from time to time may
establish; provided, that nothing in the Plan or in any share option agreement
evidencing an Option shall confer upon such Optionee any right to continue as a
Director.
     (h) Exercise, Payments, Etc. Each share option agreement between the
Company and an Optionee shall provide that the method for exercising the Option
evidenced thereby shall be by delivery to the President of the Company by United
States registered or certified mail, postage prepaid, addressed to the Company,
or by hand delivery, of written notice signed by the Optionee specifying the
number of Ordinary Shares with respect to which such Option is being exercised.
Upon exercise of an Option, the purchase price for the Ordinary Shares purchased
shall be paid in full by cash or check; provided, however, that at the request
of an Optionee and to the extent permitted by applicable law, the Company shall
approve reasonable arrangements with such Optionee and a brokerage firm under
which such Optionee may exercise an Option by properly delivering notice of
exercise, together with such other documents as the Company shall require, and
the Company shall, upon payment in full by cash or check of the purchase price
and any other amounts due in respect of such exercise, deliver to such
Optionee’s brokerage firm one or more certificates representing Ordinary Shares
issued in respect of such exercise.
     Any notice given hereunder shall be deemed to be given on the date on which
the same was deposited in a regularly maintained receptacle for the deposit of
United States mail, addressed and sent as above-stated, or, in the case of hand
delivery, on the date of delivery to the President of the Company. The proceeds
of any sale of Ordinary Shares covered by Options shall constitute general funds
of the Company. Upon exercise of an Option, the Optionee will be required to pay
to the Company the amount of any federal, state or local taxes required by law
to be withheld in connection with such exercise.

4



--------------------------------------------------------------------------------



 



ARTICLE IV
AWARD OF ORDINARY SHARES OR RESTRICTED SHARES
     4.01 Participation. Subject to Section 1.03 hereof, each Non-Employee
Director shall be awarded Ordinary Shares or Restricted Shares on the terms and
conditions herein described. On each Award Date occurring on or after the
Effective Date, Ordinary Shares or Restricted Shares shall be awarded to each
person who is a Non-Employee Director on such date; provided, however, that no
such award shall be made to a Non-Employee Director in respect of the Award Date
on which such director receives the Initial Award (as herein defined). Each
Non-Employee Director serving on an Award Date, other than any Non-Employee
Director who is entitled to receive the Initial Award on such Award Date in
accordance with the following sentence, shall be awarded, as of such date, such
number of Ordinary Shares or Restricted Shares as is determined by the Board
prior to the Award Date; provided that in no event shall such number of Ordinary
Shares or Restricted Shares exceed an aggregate of 8,000 per Non-Employee
Director. Each Non-Employee Director who begins serving on the Board after the
Effective Date shall be granted such number of Ordinary Shares or Restricted
Shares as may be determined by the Board (but not to exceed an aggregate of
8,000 Ordinary Shares or Restricted Shares per Non-Employee Director) on such
date or dates as may be determined by the Board (the “Initial Award”).
     4.02 Award Agreements. Awards of unrestricted Ordinary Shares need not be
evidenced by an agreement. Each Restricted Share award shall be evidenced by a
written restricted share agreement, which agreement shall be entered into by the
Company and the Non-Employee Director to whom Restricted Shares are awarded.
Each such agreement entered into on or after the Effective Date shall include
such terms and conditions not inconsistent with the terms and conditions of this
Plan as the Board considers appropriate in each case. Each restricted share
agreement entered into prior to the Effective Date shall include, incorporate or
conform to the following terms and conditions, and such other terms and
conditions not inconsistent therewith or with the terms and conditions of this
Plan as the Board considers appropriate in each such case:
     (a) Price. There shall not be any purchase price charged for any Restricted
Shares awarded under the Plan.
     (b) Vesting Period. Each Restricted Share award shall vest one-third per
year over three years commencing on the first anniversary of the Award Date
(“Vesting Period”), unless terminated sooner pursuant to the provisions
described in Section 4.02(e) below. If a Non-Employee Director is awarded
Restricted Shares, whether or not escrowed as provided below, the Non-Employee
Director shall be the record owner of such Restricted Shares and shall have all
the rights of a member with respect to such Restricted Shares (unless the escrow
agreement, if any, specifically provides otherwise), including the right to vote
and the right to receive dividends or other distributions made or paid with
respect to such Restricted Shares.
     (c) Sale, Transferability, Etc. Restricted Shares may not be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of prior to
the date all applicable restrictions lapse.
     (d) Restrictive Legend. Any certificate or certificates representing
Restricted Shares shall bear a legend similar to the following:
“The shares represented by this certificate have been issued pursuant to the
terms of the Second Amended and Restated Noble Corporation 1992 Nonqualified
Stock Option and Share Plan for Non-Employee Directors and may not be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of in any manner except as set forth in the terms of the agreement
embodying the award of such shares dated                     , 20     .”
     In order to enforce the restrictions, terms and conditions that may be
applicable to a Non-Employee Director’s Restricted Shares, the Board may require
the Non-Employee Director, upon the receipt of a certificate or certificates
representing such Restricted Shares, or at any time thereafter, to deposit such
certificate or certificates, together with stock powers and other instruments of
transfer,

5



--------------------------------------------------------------------------------



 



appropriately endorsed in blank, with the Company or an escrow agent designated
by the Company under an escrow agreement in such form as by the Board shall
prescribe. After the satisfaction of the restrictions, terms and conditions set
by the Board at the time of an award of Restricted Shares to a Non-Employee
Director, a new certificate, without the legend set forth above, for the number
of Ordinary Shares that are no longer subject to such restrictions, terms and
conditions shall be delivered to the Non-Employee Director.
     (e) Termination of Service, Death, Etc. Each restricted share agreement
shall provide as follows with respect to the award of Restricted Shares in the
event that the holder of Restricted Shares ceases to be a Director for the
reasons described in this Section 4.02(e):
     (i) If the holder of Restricted Shares ceases to be a Director on account
of such holder’s (a) fraud or intentional misrepresentation, or
(b) embezzlement, misappropriation or conversion of assets or opportunities of
the Company or any direct or indirect majority-owned subsidiary of the Company,
then any Restricted Shares remaining subject to restrictions shall thereupon be
forfeited by the holder and transferred to, and reacquired by, the Company or an
Affiliate at no cost to the Company or the affiliate of the Company as of the
date the holder ceases to be a Director.
     (ii) The Board shall have the authority (and the restricted share agreement
evidencing an award of Restricted Shares may so provide) to cancel all or any
portion of any outstanding restrictions prior to the expiration of such
restrictions with respect to any or all of the Restricted Shares awarded to a
Non-Employee Director hereunder on such terms and conditions as the Board may
deem appropriate.
     (iii) If a Non-Employee Director to whom Restricted Shares have been
awarded ceases to be a Director, for any reason, prior to the satisfaction of
any terms and conditions of an award, any Restricted Shares remaining subject to
restrictions shall thereupon be forfeited by the Director and transferred to,
and reacquired by, the Company or an affiliate of the Company at no cost to the
Company or such affiliate; provided, however, if the cessation is due to the
person’s death, retirement or disability, the Board may, in its sole and
absolute discretion, deem that the terms and conditions have been met for all or
part of such remaining portion.
     (iv) In case of any consolidation, amalgamation or merger of another
corporation into the Company in which the Company is the surviving corporation
and in which there is a reclassification or change (including a change to the
right to receive cash or other property) of the Ordinary Shares (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination, but including any change in such shares into two or
more classes or series of shares), the Board may provide that payment of
Restricted Shares shall take the form of the kind and amount of shares of stock
and other securities (including those of any new direct or indirect parent of
the Company), property, cash or any combination thereof receivable upon such
consolidation or merger.
     (v) In the event of any forfeiture of Restricted Shares, the Director
holding such shares, or in the event of his or her death, his or her personal
representative, shall forthwith deliver to the Secretary of the Company the
certificates for the Restricted Shares remaining subject to such restrictions,
accompanied by such instruments of transfer, if any, as may reasonably be
required by the Secretary of the Company.
     (f) No Right to Continue in Service. Nothing in the Plan or in any
restricted share agreement evidencing the award of Restricted Shares shall
confer upon such holder any right to continue as a Director.

6



--------------------------------------------------------------------------------



 



ARTICLE V
AUTHORIZED ORDINARY SHARES
     5.01 Ordinary Shares. The total number of Ordinary Shares as to which
Options may be granted or Ordinary Shares or Restricted Shares may be awarded
shall be 1,644,334, in the aggregate, except as such number of shares shall be
adjusted from and after the Effective Date in accordance with the provisions of
Section 5.02 hereof. If any outstanding Option shall expire or be terminated for
any reason on or after the Effective Date and before the end of the Option
Period, the Ordinary Shares allocable to the unexercised portion of such Option
shall neither be available for purposes of the Plan nor subject to the Plan. If
any outstanding Option expired or was terminated for any reason prior to the
Effective Date and before the end of the Option Period, the Ordinary Shares
allocable to the unexercised portion of such Option shall again be subject to
the Plan. If any Restricted Shares are forfeited for any reason before the end
of the Vesting Period, the Restricted Shares shall again be subject to the Plan.
The Company shall, at all times during the life of any outstanding Options,
retain as authorized and unissued Ordinary Shares at least the number of shares
from time to time included in the outstanding Options or otherwise assure itself
of its ability to perform its obligations under the Plan.
     5.02 Adjustments Upon Changes in Ordinary Shares. In the event the Company
shall effect a split of the Ordinary Shares or dividend payable in Ordinary
Shares, or in the event the outstanding Ordinary Shares shall be combined into a
smaller number of shares, the maximum number of shares as to which Ordinary
Shares or Restricted Shares may be awarded shall be increased or decreased
proportionately. In the event that before delivery by the Company of all of the
Ordinary Shares in respect of which any Option has been granted, the Company
shall have effected such a split, dividend or combination, the shares still
subject to the Option shall be increased or decreased proportionately and the
purchase price per share shall be increased or decreased proportionately so that
the aggregate purchase price for all the then optioned shares shall remain the
same as immediately prior to such split, dividend or combination.
     In the event of a reclassification of the Ordinary Shares not covered by
the foregoing, or in the event of a liquidation, separation or reorganization,
including a merger, consolidation or sale of assets, the Board shall make such
adjustments, if any, as it may deem appropriate in the maximum number of shares
then subject to being awarded as Ordinary Shares or Restricted Shares and in the
number, purchase price and kind of shares covered by the unexercised portions of
Options theretofore granted. The provisions of this Section 5.02 shall only be
applicable if, and only to the extent that, the application thereof does not
conflict with any valid governmental statute, regulation or rule.
     5.03 Insufficient Ordinary Shares. If on the Award Date of any award of
Ordinary Shares or Restricted Shares fewer Ordinary Shares remain available for
award under the Plan than are necessary to permit the award of Ordinary Shares
or Restricted Shares in accordance with the provisions of Article IV hereof,
then (i) first, an Initial Award shall be granted on such date to each
Non-Employee Director who is to receive an Initial Award on such date and
(ii) second, Ordinary Shares shall be awarded to the remaining Non-Employee
Directors then serving covering, in the aggregate for each such Non-Employee
Director, an equal number of whole Ordinary Shares, and all such Ordinary Shares
so awarded to all such Non-Employee Directors shall cover, in the aggregate, all
remaining Ordinary Shares then available for award under the Plan.
ARTICLE VI
GENERAL PROVISIONS
     6.01 Amendment, Suspension or Termination of Plan. Subject to the
limitations set forth in this Section 6.01, the Board may from time to time
amend, modify, suspend or terminate the Plan. Nevertheless, no such amendment,
modification, suspension or termination shall (a) impair any Options theretofore
granted or Restricted Shares or Ordinary Shares awarded, or (b) be made without
the approval of the members of the Company where such change would
(i) materially increase the total number of Ordinary Shares which may be issued
under the Plan (other than as provided in Section 5.02 hereof), (ii) materially
modify the requirements as to eligibility for participation in the Plan,
(iii) materially increase the benefits accruing to participants under the Plan,
(iv) have the effect of providing for the grant of options to purchase Ordinary
Shares at less than the fair market value per share

7



--------------------------------------------------------------------------------



 



thereof on the applicable Award Date or (v) require the approval of members
under the rules of any securities exchange on which the Ordinary Shares are then
listed for trading. Notwithstanding any other provision of this Section 6.01,
the provisions of the Plan governing (A) the number of Ordinary Shares covered
by each Option, (B) the exercise price per Ordinary Share under each Option,
(C) when and under what circumstances each Option will be granted, (D) the
period within which each Option may be exercised or (E) the number of shares in
each award of Restricted Shares, shall not be amended more than once every six
months, other than to comport with changes in the Code or the rules promulgated
thereunder, and the Employee Retirement Income Security Act of 1974, as amended,
or the rules promulgated thereunder.
     6.02 Effectiveness. This Plan shall become effective as of the Effective
Date.
     6.03 Paragraph Headings. The paragraph headings included herein are only
for convenience, and they shall have no effect on the interpretation of the
Plan.
     6.04 Gender. Words of any gender used in the Plan shall be construed to
include any other gender.
     IN WITNESS WHEREOF, the undersigned has executed this second amendment and
restatement of the Plan as of October 25, 2007.

            NOBLE CORPORATION
      By:   /s/ William A. Sears         William A. Sears        Chairman of the
Board, President and
Chief Executive Officer     

8